PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/035,945
Filing Date: 16 Jul 2018
Appellant(s): MALLIAH et al.



__________________
Jeffrey Tracey Registration No. 63,848
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 19, 2021 appealing from the Office action mailed June 09, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


1.1	Claims 1-4, 6-7, 9-14, 16-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al.  (US 2015/0295922 A1, publish date 10/15/2015) in view of Nambiar et al. (US 2010/0318369 A1, publish date 12/16/2010).

With respect to claims 1 and 11, Dunn et al.  discloses a computing device/method (logging a mobile phone onto a mobile network, 0011) (server sends, or otherwise makes available the unsigned electronic document 112 to one or more signer users 120, identified by the document sender 110, Figure 2B) (Figures 1, 4C, and 8), comprising:
a communications module communicable with an external network (Figure 1); 
a memory (non-transient memory, 0011); and
a processor coupled to the communications module and the memory (non-transient memory in communication with a processor, 0011), the processor being configured to:

a first electronic document in a first state, the first electronic document containing first data in the first state (server sends, or otherwise makes available the unsigned electronic document 112 to one or more signer users 120, identified by the document sender 110, 0061) (Figure 2B);
a selection of one or more second client devices (The document sender then indicates at 204 the name and contact information of each signer user, each entity that will receive a copy of either the unsigned electronic document and/or the signed electronic document, and any order in which the signature fields contained in the subject document are to be completed by the designated signer users, 0073, Figure 4A, 204, 206); 
send, to each of the one or more second client devices, an invite containing a link to access the first electronic document in the first state (Once the unsigned electronic document is prepared, the document execution server delivers 216 an internet link, code, or embedded HTML via a network to the designated signer users, Once the unsigned electronic document is prepared, the document execution server delivers 216 an internet link, code, or embedded HTML via a network to the designated signer users, 0077-0078) (Figure 4B, 216);
receive, from at least one of the one or more second client devices, a first indication of approval for the first electronic document in the first state (the signer user views 226 the unsigned electronic document, and enters the information requested in each of the signer user's respective signature fields, 0080); 


Dunn et al.  does not disclose identify a first subset of the first and second clients that did not provide any indication of approval for the first electronic document; send, to those of the first and second client devices that are not included in the first subset, requests to provide indications of approval for the first electronic document in the second state; receiving, from the subset of the first and second client devices, second indications of approval for the first electronic document in the second state as claimed. 

Nambiar et al. teaches a document management system that modifies purchase documents (0015), (once a purchaser and supplier agree to contents of the purchase document, the purchase document becomes an active document or has an active status at 202, the active status indicates that the purchase document is available to validate any invoice received from the supplier, 0020) (The purchase document can be modified at 206 by making changes to, for example, price, product type, quantity of product, vendor information, buyer information, delivery address, etc. Once modifications are complete, the purchase document, as modified, is submitted for approval by the relevant entities, the modified purchase document is no longer be available for execution, because the status of the purchase document is changed from active to a re-approval status (e.g., requires re-approval) at 208, re-approval status indicates that the purchase document was modified by an entity (e.g., purchasing organization and/or supplying organization).  Furthermore, the re-approval status also indicates that the modified purchase document may not be executed until the modified purchase document is approved, 0022), identify a first subset of the first and second clients that did not provide any indication of approval for the first electronic document; send, to those of the first and second client devices that are not included in the first subset, requests to provide indications of approval for the first electronic document in the second state (Once the purchase document is modified, the modified purchase document requires re-approval by different parties associated with the purchase document.  Upon approval of the modified purchase document, the purchase document can be executed again, 0003) (in cases where the terms and conditions of the purchase document are requested to be modified, the time period may be days or months, 

Dunn et al. and Nambiar et al. are analogous art because they are from the same field of endeavor of signing electronic documents.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Nambiar et al. in Dunn et al.  for identify a first subset of the first and second clients that did not provide any indication of approval for the first electronic document; send, to those of the first and second client devices that are not included in the first subset, requests to provide indications of approval for the first electronic document in the second state; receiving, from the subset of the first and second client devices, second indications of approval for the first electronic document in the second state as claimed for purposes of document escrow service of Dunn et al.  by providing modifications to approved signed documents (see Nambiar et al. 0003)

With respect to claims 2, 12, Dunn et al.  discloses wherein the submitting comprises submitting a locked form version of the first electronic document in the first state (the document execution server 102 transmits the signed (or otherwise completed) electronic document 117 (in a "locked" form) to a document and authentication data storage device 104, 0069) (Document locked, Figure 8, 318).

With respect to claims 3, 13, Dunn et al.  discloses wherein the locked form version of the first electronic document in the first state is generated only upon receiving first indications of approval from all of the one or more second client devices (Upon receipt of all required signature field data (and whatever optional signature field data that may be entered), such data is incorporated into an unsigned template document, and the document execution server locks 318 the resulting signed electronic document, 0092) (Signer A/Signer B, Figure 8, 316a, 316b).

With respect to claims 4, 14, Dunn et al.  discloses wherein the processor is further configured to:
send, to the at least one second client device, a message evidencing receipt of the first indication of approval for the first electronic document in the first state (copies of the signed electronic document sent at 322a and 322b to the document sender at 322c, and others as designated by the document sender at 322d, 0093) (PDF copy, Figure 8, 322a).

With respect to claims 6, 16, Dunn et al.  discloses wherein detecting the change in state comprises detecting a change to the first data of the first electronic document made by users associated with at least one of the first and second client devices (If all signers have signed, Figure 4C, 232).

With respect to claims 7, 17, Dunn et al.  discloses wherein the processor is further configured to provide, to at least one of the first and second client devices, details of changes to data contained in the first electronic document that were made since a most recent indication of approval transmitted from the at least one of the first and second client devices (delivers Signed document to all signers, Figure 4C, 236)

With respect to claims 9, 19, Dunn et al.  discloses wherein sending the invite comprises registering a unique one-time password for each of the one or more second client devices for accessing the first electronic document (authentication may require entry of a password or other indicia of ownership on a touchscreen 602, 0019).

With respect to claims 10, 20, Dunn et al.  discloses wherein the processor is further configured to limit a number of client devices that can concurrently make changes to data contained in the first electronic document (With respect to signer users 120, m=number of users/groups of user fields, (e.g. the number of participant signer users), wherein 1<=j<=m, 0070) (the information summary indicator includes such indicators as the total number of signature fields in the subject document, the number of signature fields that have been completed, the number of signature fields remaining to be completed, or any combination of such data, 0096).

With respect to claims 21, 22, the combination of Dunn et al. and Nambiar et al. discloses the limitations of claims 1 and 11, as addressed. 

Nambiar et al. teaches wherein the first subset further includes those of the first and second client devices that have already received requests for updated approvals for the first electronic document in the second state (Once the purchase document is modified, the modified purchase document requires re-approval by different parties associated with the purchase document.  Upon approval of the modified purchase document, the purchase document can be executed again, 0003) (once a purchaser and supplier agree to contents of the purchase document, the purchase document becomes an active document or has an active status at 202, the active status indicates that the purchase document is available to validate any invoice received from the supplier, 0020) (The purchase document can be modified at 206 by making changes to, for example, price, product type, quantity of product, vendor information, buyer information, delivery address, etc. Once modifications are complete, the purchase document, as modified, is submitted for approval by the relevant entities, the modified purchase document is no longer be available for execution, because the status of the purchase document is changed from active to a re-approval status (e.g., requires re-approval) at 208, re-approval status indicates that the purchase document was modified by an entity (e.g., purchasing organization and/or supplying organization).  Furthermore, the re-approval status also indicates that the modified purchase document may not be executed until the modified purchase document is approved, 0022).



(2) Response to Argument

2.1	With respect to claims 1 and 11, Appellant’s arguments with respect to the prior art rejection of claims 1 and 11, see appeal brief pages 8-11, are not persuasive.  Appellant argues that the cited references fail to teach or suggest “identify a first subset of the first and second client devices including devices that did not provide any indication of approval for the first electronic document and devices that have already received requests for updated approvals for the first electronic document” and “send, to a second subset of the first and second client devices that are not included in the first subset, requests to provide indications of approval for the first electronic document in the second state”.  The FOA alleged that Nambiar teaches these features of claim 1.  Nambiar provides, at best, vague descriptors (e.g., “different parties”, “additional parties”, etc.) of parties that are requested to provide re-approval for a modified document. Such descriptors do not in any way identify which parties are to receive re-approval requests. There is no teaching or suggestion in Nambiar of selectively sending requests to provide indications of approval for a document in a changed state to only those devices that are not included in a first subset of devices comprising devices that did not provide any indication of approval for the document and devices that have already received requests for updated approvals for the document. This feature of selectively sending requests for updated approvals for a document in a changed stats is entirely absent in Nambiar. 

In response to appellant’s arguments with respect to claims 1 and 11, Examiner respectfully disagrees.  Nambiar et al. teaches “Once the purchase document is modified, the modified purchase document requires re-approval by different parties associated with the purchase document” (0003), “For example, in cases where the terms and conditions of the purchase document are requested to be modified, the time period may be days or months, because approval of such sections of the purchase document may need additional parties to be involved for review” 0023).  Nambiar et al. teaches the claimed limitations of “identify a first subset of the first and second client devices including devices that did not provide any indication of approval for the first electronic document and devices that have already received requests for updated approvals for the first electronic document” and “send, to a second subset of the first and second client devices that are not included in the first subset, requests to provide indications of approval for the first electronic document in the second state”.  


2.2	With respect to claims 1 and 11, Appellant’s arguments with respect to the prior art rejection of claims 1 and 11, see appeal brief pages 11-12, are not persuasive.  Appellant argues that the cited references fail to teach or suggest “generate a locked form version of the first electronic document in the second state for submitting to a virtual document signing ceremony”.  Dunn (0092), the electronic document is locked after it is signed by the signer users.  The mechanism for obtaining signatures for a document, as described in Dunn, is clearly distinct from that which is described in the present application and claimed in claim 1. According to present claim 1, updated indications of approvals for a document in a changed (1.e., second) state are received from client devices and a locked form version of the electronic document in the changed state is generated for submitting to a virtual signing ceremony. That is, the locked form is generated prior to obtaining signatures for the approved electronic document. In particular, the locked form does not include or contain signatures of signer users; instead, it would be signed by designated signer users during a virtual signing ceremony.  There is no discussion in Dunn of (1) generating a locked form of a document prior to obtaining signatures for the document, and (2) submitting the locked form to a virtual signing ceremony.

In response to appellant’s arguments with respect to claims 1 and 11, Examiner respectfully disagrees.  Dunn et al. discloses “the document execution server optionally locks and stores 238 a copy of the signed electronic document, or may send a copy” (0082), “Upon receipt of all required signature field data (and whatever optional signature field data that may be entered), such data is incorporated into an unsigned template document, and the document execution server locks 318 the resulting signed electronic document” (0092).  Nambiar et al. teaches “Once the purchase document is modified, the modified purchase document requires re-approval by different parties associated with the purchase document” (0003), “For example, in cases where the terms and conditions of the purchase document are requested to be modified, the time period may be days or months, because approval of such sections of the purchase document may need additional parties to be involved for review” 0023).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Nambiar et al. in Dunn et al., to have assurance that the modified document have not been altered by being stolen and unlocked (if it ever was locked) by another party, who fakes a signature of the purported document signer (see Dunn et al. 0006).  An example scenario is two parties (party A and party B) have agreed to a purchase agreement, accordingly to paragraph 0023 of Nambiar et al., the terms and conditions of the purchase document are requested to be modified, therefore approval of such sections of the purchase document may need additional parties to be involved for review, party C.  Accordingly to paragraph 0082 of Dunn et al., locks and stores 238 a copy of the signed electronic document, teaches that the document needing additional parties involved for review is locked so party C is guaranteed/assured the document has not been tampered with.  The combination of Dunn et al. and Nambiar et al. protects any tampering or fake signatures in document from happening. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HELAI SALEHI/
Examiner, Art Unit 2433
/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                             




Conferees:
Brandon Hoffman
/BRANDON S HOFFMAN/           Primary Examiner, Art Unit 2433                                                                                                                                                                                             

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                             





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.